DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/02/2021 has been considered by the examiner.
Allowable Subject Matter
Claims 1-13, 15-19 are allowed.
Although prior teaches An imager lens a cover for a vehicle having an imager and having an imager lens, prior art fails to simultaneously teach a controller configured to receive an output from the light sensor subsystem representing the ambient light level and to control the electro-optic element by selecting a clear state when the ambient light level is below a first threshold level and by selecting a dimmed state when the ambient light level is above a second threshold level, as claimed in independent claim 1;  wherein the electro-optic device consumes 5mW or less of power in the dimmed state, as claimed in claim 10; wherein the electro-optic device changes from the dimmed state of 15 percent transmittance or less to the cleared state of 40 percent transmittance or more in 2 seconds or less, as claimed in claim 15; wherein the electro-optic device is a liquid crystal device and the cover further comprises a first polarizer positioned in front of the liquid crystal device and a second polarizer positioned behind the liquid crystal device, the first and second polarizers having opposite polarization orientations so as to block both polarization orientations when there is no power supplied to the liquid crystal device, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOURNEY F. SUMLAR
Examiner
Art Unit 2872

03 December 2021



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872